Appeal Dismissed and Memorandum Opinion filed June 6, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00179-CV

                      WILLIAM E JOHNSON, Appellant
                                         V.

                 MICHAEL MCSPADDEN, ET AL, Appellees

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-88120

                          MEMORANDUM OPINION

      This is an attempted appeal from the January 30, 2019 denials of appellant’s
motion to proceed in forma pauperis and his motion “requesting leaving to file.” A
partial clerk’s record was ordered so this court could determine its jurisdiction. The
record was filed April 22, 2019.

      The record reveals that no final judgment has been signed in this pending case.
The orders appellant seeks to appeal are interlocutory and not subject to appeal until
after a final judgment is rendered. See Dahdah v. Zabneh, No. 14-16-00221-CV;
2016 WL 3362503, at *1 (Tex. App.—Houston [14th Dist.] June 16, 2016, no pet.)
(mem. op.) (dismissing appeal of interlocutory order sustaining challenge to affidavit
of inability to pay costs).

        Generally, appeals may be taken only from final judgments. Lehmann v. Har–
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed
only if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352,
352 (Tex. 2001). There are no statutory provisions granting the right to appeal the
interlocutory order at issue in this case.

        On April 25, 2019, we notified the parties that we would dismiss this appeal
for lack of jurisdiction unless any party files, by May 10, 2019, a response
demonstrating this court’s jurisdiction. No response was filed.

        The appeal is DISMISSED for lack of jurisdiction. Appellant’s “request for
judicial notice of non-receipt of judicial order,” filed April 9, 2019, is denied as
moot.

                                    PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer




                                             2